UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                           No. 19-2319


In re: PHILIP JAY FETNER,

                        Debtor.

---------------------------------------

PHILIP JAY FETNER,

                        Debtor - Appellant,

                v.

HOTEL STREET CAPITAL, L.L.C.; STEPHEN S. ROSZEL,

                        Creditors - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:18-cv-00933-AJT-IDD)


Submitted: April 16, 2020                                    Decided: April 20, 2020


Before GREGORY, Chief Judge, and WYNN and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Philip Jay Fetner, Appellant Pro Se. Robert Michael Marino, REDMOND, PEYTON &
BRASWELL, Alexandria, Virginia; William Davis Ashwell, MARK B. WILLIAMS &
ASSOCIATES, PLC., Warrenton, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Phillip Jay Fetner appeals the district court’s orders affirming the bankruptcy court’s

denial of his second motion to extend the exclusivity period to file a Chapter 11 plan and

denying reconsideration. Before Fetner noted this appeal, the bankruptcy court entered an

order converting Fetner’s Chapter 11 bankruptcy proceeding to one under Chapter 7.

Because the bankruptcy case has been converted, we cannot afford Fetner any effective

relief. In the context of a bankruptcy proceeding, a court may dismiss an appeal as

equitably moot where it would be “impractical or imprudent” to disturb the bankruptcy

court’s order. In re U.S. Airways Group, Inc., 369 F.3d 806, 809 (4th Cir. 2004) (internal

quotation marks omitted); see In re Stadium Mgmt. Corp., 895 F.2d 845, 847 (1st Cir.

1990) (“Absent a stay [of a bankruptcy court transaction or proceeding], the court must

dismiss a pending appeal as moot because the court has no remedy that it can fashion even

if it would have determined the issues differently.”). Accordingly, we dismiss the appeal

as moot. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             3